Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Akorn, Inc. Lake Forrest, Illinois We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-133307 and No. 333-160077) and Form S-8 (No. 333-124190, No. 333-161908 and No. 333-167031) of Akorn, Inc. of our report dated May 2, 2011(except with respect to the matter discussed in Note 1 as to which the date in May 3, 2011), relating to the consolidated financial statements of Advanced Vision Research, Inc. which appear in this Form 8­K. BDO USA, LLP Boston, Massachusetts May 10, 2011
